                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      )
                v.                            )
                                              )       Criminal No. 14-265
ANTRON TALLEY,                                )
                                              )       Judge Cathy Bissoon
                                              )
                       Defendant.             )


                                             ORDER

       Defendant’s Motions for acquittal and for a new trial (Docs. 197 & 198) will be denied,

and his Motion for the issuance of a subpoena (Doc. 204) will be denied as moot.

       Central to these rulings is the finding, by trial Judge Maurice B. Cohill, that the

circumstantial evidence presented at trial fully-supported a finding of guilt, beyond a reasonable

doubt, independent of the testimony of Donald King, III (“Mr. King”). Trial Ct.’s Findings &

Conclusions (Doc. 82) at 4 (although the Court credited Mr. King’s testimony that he witnessed

Defendant possessing a firearm, “the circumstan[tial evidence] lead[s] . . . to the same

conclusion, that the Government has proven [Defendant’s guilt] beyond a reasonable doubt”).

The undersigned has no reason, under conscience or the law, to second-guess the trier-of-fact’s

assessment of the evidence, and nothing in Defendant’s filings demonstrates the contrary.

       Defendant’s pro se Motion-papers are exhaustive in length, but short on colorable legal

theories as to why his guilty-verdict should be revisited. His arguments and assertions are

presented in stream-of-conscience fashion, and attempting to respond to them point-by-point

would be a fool’s errand. The Court incorporates-by-reference all of the government’s

arguments in opposition, as if fully restated, and offers the following additional comments

regarding Defendant’s legal challenges, to the extent they are discernable.
       Defendant’s ineffective-assistance-of-counsel arguments, as relate to his standby counsel

at trial (see Doc. 197 at pgs. 7 through 11 of 59), fail as a matter of law. U.S. v. Kennedy,

2018 WL 6831145, *4 n.2 (W.D. Pa. Dec. 28, 2018) (Defendant cannot establish ineffective

assistance of standby counsel because, in proceeding pro se, he “voluntarily waived the right to

counsel”) (citation to quoted, binding authority omitted). His narratives regarding “the search

for the ‘truth’”; prosecutorial misconduct; purported Brady violations (independent of the one

concerning Mr. King, discussed further below); alleged perjury and falsifications of documents;

purported violations of the Federal Rules of Evidence; newly discovered evidence; and erroneous

factual findings (see Doc. 197 at pgs. 12 through 57 of 59) – are legal conclusions, cast in the

form of argument, and they are unsupported in the trial record. More importantly, none of them

cast doubt on the finder-of-fact’s clear and supportable determination that he was guilty of the

charged-offense.

       Defendant’s request for a new trial (Doc. 198) is more of the same; except to the extent

that he incorporates verbatim his former counsel’s papers regarding the purported Brady-

violation as relates to Mr. King. The Brady-claim involves Defendant having learned that,

shortly before trial, law enforcement began to investigate an assault allegedly committed by

Mr. King; and law enforcement purportedly slow-walked the investigation − until after he

testified at Defendant’s trial – so as not to undermine the weight of Mr. King’s testimony.

Defendant, and his former counsel, also suggest that Mr. King has enjoyed repeated favorable-

treatment based on his presumed relationship as a confidential informant for local law

enforcement. See id. at 8-29. Defendant’s former counsel stopped short of accusing the

government of knowing of the putative assault-charge, but suggested that federal authorities




                                                 2
somehow should have known to reach out to local law enforcement for an “update” of

Mr. King’s status in advance of trial. See id. at 22.

       The Court agrees with the government that Defendant’s aspersions are, on the present

record, both speculative and at least somewhat cavalier. In fairness, Defendant has not enjoyed

the benefit of discovery, and/or an evidentiary hearing, as relates to his Brady allegations.

This whole foray, however, is mooted by the trial Court’s clear and express finding that

Defendant’s guilt had been established, beyond a reasonable doubt, on circumstantial evidence

entirely independent of Mr. King’s testimony. See discussion supra. Even were that not the

case, there is no Brady violation where, as here, the undisclosed information is cumulative of

other evidence in the record. Compare, e.g., Govt.’s Opp’n Br. (Doc. 171) at 6 (trial Court

already was aware of Mr. King’s extensive criminal-history, and his potential incentives as a

cooperator; and there is no indication that the more recent alleged-assault would be the

“straw that broke the camel’s back”) and Trial Ct.’s Findings & Conclusions at 4 (specifically

noting the Court’s “cautious[ness] in deciding whether or not to accept as true the testimony of

[Mr.] King for obvious reasons,” vis-à-vis his cooperation in exchange for immunity)

with Gibson v. Sec’y Pa. Dep’t Corr., 718 Fed. Appx. 126, 131-32 (3d Cir. Dec. 22, 2017)

(no Brady violation where undisclosed information, relating to witness’s cooperation-incentives,

was “cumulative,” “superfluous and therefore ha[d] little, if any, probative value” under

materiality-prong) (citation to quoted and other published decisions omitted).

       Defendant’s Brady challenge gains no traction, and his Motion for the issuance of a

subpoena (Doc. 204), related thereto, is DENIED AS MOOT. Otherwise, Defendant has failed

to convince the Court that his guilty-verdict must or should be disturbed, and his Motions for

acquittal and/or for a new trial (Docs. 197 & 198) are DENIED.



                                                  3
       Now that Defendant’s post-trial Motions have been resolved, the case again is ready to be

set on track for sentencing. Given the tortuous post-trial procedural disposition of this case,

it has been years since the original Presentence Investigation Report (“PSR”) was prepared

(see Doc. 92); and there have been multiple addenda to the PSR. Also, Defendant’s written

Position(s) with Respect to the PSR were authored by one of his former lawyers –

who Defendant since has accused of providing ineffective-assistance.

       In light of these circumstances, the Court will order as follows. A revised presentence

order will be entered, herewith, establishing a deadline for the submission of an amended (final)

presentence report, and a revised sentencing-recommendation. The parties’ will file written

positions with respect to sentencing factors, which will be will followed by an addendum to the

amended PSR. Finally, the parties will be invited to file sentencing memoranda, and any

supplemental information regarding sentencing, should they wish to do so; and a date and time

for a sentencing-hearing will be set. Given the delays already occasioned, the Court does not

anticipate granting any extensions.

       IT IS SO ORDERED.



March 7, 2019                                         s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge
cc (via First-Class, U.S. Mail):

Antron Talley
GU 9829
SCI Forest
P.O. Box 945
Marienville, PA 16239

cc (via ECF email notification):

All Counsel of Record

                                                 4
